      Case 3:17-cr-01751-JLS Document 132 Filed 01/04/21 PageID.445 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 17CR1751-JLS
12                                    Plaintiff,
                                                   ORDER CONTINUING SENTENCING
13   v.                                            HEARING

14   JERRED BERG (1), and
     TAYLER LAIDLER (2),
15
                                   Defendants.
16
17
           On the Court’s own motion, IT IS HEREBY ORDERED that the Sentencing
18
     Hearing is this matter is continued from January 8, 2021 to March 12, 2021 at 9:00 a.m.
19
     Defendants shall file acknowledgements of the new hearing date by January 8, 2021.
20
           IT IS SO ORDERED.
21
     Dated: January 4, 2021
22
23
24
25
26
27
28


                                                                                 17CR1751-JLS
